Citation Nr: 0207407	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  98 12-325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Whether there was clear and unmistakable error in the 
February 1979 and February 1980 rating decisions which 
assigned and continued a 30 percent rating, respectively, 
for the service-connected schizophrenic disorder.

2. Whether there was clear and unmistakable error in the 
March 1993 rating decision which assigned a 50 percent 
rating for the service-connected schizophrenic disorder.

3. Entitlement to a date earlier than August 1994 for a 100 
percent disability evaluation for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1970 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board has carefully reviewed the evidence of record in 
light of all applicable law, and finds that the record is 
ready for appellate review.  


FINDINGS OF FACT

1. In February 1979 and February 1980, the appellant's 
chronic paranoid type schizophrenia was evaluated as 30 
percent disabling.

2. The February 1979 and February 1980 rating decisions were 
consistent with and supported by the applicable law and 
the evidence then of record.

3. A March 1993 rating decision assigning a 50 percent 
disability evaluation for chronic paranoid type 
schizophrenia was not supported by the applicable law and 
the evidence then of record, and the law and evidence then 
warranted a 70 percent disability evaluation.  

4. In March 1993, the appellant's chronic paranoid type 
schizophrenia precluded him from securing or following 
substantially gainful employment.  
CONCLUSIONS OF LAW

1. The February 1979 and February 1980 rating decisions were 
not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 
1155, 5107, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.104(a), 3.105(a), 20.201, 20.302 (2001).

2. The March 1993 rating decision was clearly and 
unmistakably erroneous. 38 U.S.C.A. §§ 1155, 5107, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.201, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that the rating decisions of February 
1979, March 1980 and April 1993 are flawed by clear and 
unmistakable error.  

Applicable law provides in part that the decision of a duly 
constituted rating agency will be final and binding based on 
evidence on file at that time and will not be subject to 
revision on the same factual basis.  38 C.F.R. § 3.104(a); 
see also 38 U.S.C.A. 5108.  The only exception to this rule 
is when the VA has made a "clear and unmistakable error" in 
its decision.  38 C.F.R. § 3.105(a); see also 38 U.S.C.A. 
§ 7103(c) (BVA may correct "obvious error" on its own 
initiative).  Under such circumstances, the decision will be 
reversed or amended, and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).  If this 
exception does not apply, the decision is final and may be 
reopened only upon the presentation of "new and material 
evidence."   A determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified shall become final if an appeal is not perfected.  
38 C.F.R. § 20.1103.

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 
3 Vet. App. 310, 313 (1992); see Norris v. West, 12 Vet. App. 
413, 419 (1999).  The error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Id.; see also 
Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 
5 Vet. App. 233, 235-36 (1993).  "A determination that there 
was 'clear and unmistakable error' must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell, 3 Vet. App. at 314; see Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996); Allin v. Brown, 6 Vet. 
App.  207, 214 (1994).  
 
Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

The Court has further defined "clear and unmistakable error" 
to mean an administrative error during the adjudication of 
the claim; that is, the VA's failure to apply correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See generally Wipprecht v. Derwinski, 2 Vet. 
App. 131, 132 (1992); Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The Court has recognized 
that a claimant seeking to obtain retroactive benefits by 
proving that the VA has made a "clear and unmistakable error" 
has a much heavier burden than that placed upon a claimant 
who attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
It has also been recognized that final RO decisions are 
entitled to a presumption of validity.  Pierce v. Principi, 
240 F.3d 1348, 1355 (Fed. Circ. 2001).  See Berger v. Brown, 
10 Vet. App. 166, 169 (1997) (Recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of clear and unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

It is with this background that the Board first examines the 
February 1979 rating decision.  In that action, the appellant 
was granted service connection for paranoid type 
schizophrenia, and a 30 percent disability evaluation was 
assigned.

Included in the record at the time of the rating decision 
were the appellant's service medical records, which showed 
that he had been treated for various psychiatric symptoms 
beginning in January 1973 upon his arrival in Vietnam.  At 
that time, he was diagnosed to have a "hyperventilation 
syndrome."  The appellant was thereafter treated and 
variously diagnosed as having a borderline personality 
disorder, paranoid schizophrenia and a hysterical neurosis.  
During a January to February 1973 hospitalization, examiners 
assessed the appellant's impairment for military service as 
moderate.  Prior to discharge from active service, the 
appellant was hospitalized and treated for "questionable" 
paranoid schizophrenia.  The appellant's service separation 
physical examination reflects that he was "being considered 
for administrative separation.  There [were] no physical or 
mental defects which warrant[ed] separation."  

In a November 1978 VA hospitalization record, it was noted 
that the appellant had been admitted on his own request due 
to feelings of explosiveness and paranoid ideation.  It was 
noted that the appellant had reported that he was able to 
perform on his job, was oriented, and that he denied 
hallucinations.  While the appellant was noted to have 
withdrawn from the hospital before a full diagnostic 
evaluation could be conducted, it was recommended that the 
appellant be continued in a structured job situation.  

In a January 1979 VA special neuropsychiatric examination, 
the appellant was noted to have reported that he resigned 
from his job three weeks earlier because of "pressure."  He 
stated that he had been working for a finance company for 
about a month, and that previously he was employed by a 
chemical company.  The appellant reported that since he was 
discharged from military service, he had also worked for a 
nuclear power plant and a county highway department.  The 
appellant stated that he had left these jobs because of 
boredom.  The appellant reported that his symptoms included 
feelings of explosiveness, depression, and a fear of dying 
and of people watching him.  

Upon clinical examination, he was noted to be cooperative but 
he spoke "very explosively," although the examiner 
commented that he was "under control."  The examiner 
observed that the appellant's general mood did not change, 
but that he was not emotionally unstable.  The appellant 
readily admitted to auditory hallucinations, but was alert 
and oriented as to all spheres.  He was diagnosed to  have 
moderately severe, chronic, paranoid type schizophrenia, 
manifested by autistic thinking, flattening of affect, 
explosiveness, delusions of reference and auditory 
hallucinations.  His estimated degree of incapacity was 
"moderately severe."

Although the appellant has generally attacked the February 
1979 rating decision as in error, the Board has scrutinized 
his Notice of Disagreement, his Substantive Appeal, and his 
submissions through his representative and finds that he has 
made no specific allegation of error that can be construed as 
clear and unmistakable.  

First, he alleges the RO failed to assist him in the 
development of the claim when it did not pursue a November 
1978 response from the Columbiana County, Ohio Mental Health 
Clinic that it could not respond to the RO's request for 
treatment records without a more specific release form.  See 
appellant's submission, dated April 1, 1999.  However, as is 
noted above, it is well-settled that an alleged failure in 
the duty to assist may never form the basis of a valid claim 
of clear and unmistakable error, because it essentially is 
based upon evidence that was not of record at the time of the 
earlier rating decision.  Elkins, supra; Baldwin v. West, 13 
Vet. App. 1 (1999).  
 
Through his representative, the appellant also contends that 
the evidence then obtained, in particular the VA psychiatric 
examination, showed him to be "totally unable to maintain 
any type of job or treatment program due to his delusions and 
paranoia."    

However, to the extent that employment capability is alluded 
to, the evidence could have been construed to indicate that 
the appellant could work, albeit in a structured environment.  
Moreover, the adjudicator evaluating the veteran's own report 
of work history could have concluded that the veteran had 
been steadily employed without any indication that he had 
lost jobs due to his service connected psychiatric disability 
(as opposed to "boredom") for years post service.  He had 
last worked only three weeks before the VA psychiatric 
examination.  This evidence of the veteran's actual 
functional capacity over a very long period would plainly 
raise the question of whether the findings on the January 
1979 represented a transient exacerbation or a permanent 
alteration in his capacity to obtain and retain employment.  
These facts alone would indicate that the record was by no 
means clear that the veteran was no longer able to maintain 
employment.  In January 1979, the appellant's psychiatric 
disorder was assessed as "moderately severe," and it was 
recommended in November 1978 that the appellant work in a 
structured setting.  Contrary to the appellant's current 
reading of these matters of record, rating officials could 
construe this evidence to be indicative of a "definite 
impairment of social and industrial adaptability," 
consistent with the assignment of a 30 percent rating under 
the then-applicable General Rating Formula for Psychotic 
Reactions.  See 38 C.F.R. § 4.132 (1978).  In this respect, 
the appellant's basic disagreement with the rating decision 
is that the evidence was not weighed properly.  Such an 
allegation is not one of clear and unmistakable error.

The appellant also challenges a February 1980 rating decision 
that confirmed the assigned 30 percent rating.  Besides 
evidence previously of record, the appellant had then 
undergone a further VA psychiatric evaluation.  He reported 
that he had been working as a car salesman, but that he was 
then unemployed, although he was also a fantasy and fiction 
writer.  The appellant reported continued problems with his 
"nerves," as well as depression and difficulty sleeping due 
to nightmares - he stated that he could only sleep four hours 
per night.  He added that although he had been prescribed 
Lithium, this medication did not avail him.  The appellant 
stated that he had stopped drinking alcohol because it caused 
him to nag his wife.

The examiner observed that the appellant was "rather self-
assured and confident."  Although he was noted to "ramble 
somewhat with some looseness of association," the examiner 
reported that for the most part, the appellant's statements 
were goal directed, and he was oriented and intelligent.  The 
appellant was diagnosed to have moderately severe to severe 
chronic paranoid type schizophrenia.  His estimated degree of 
incapacity was moderately severe to severe, and he was 
considered to be mentally competent.  

In his April 1999 submission through his representative, the 
appellant reads the February 1980 VA examiner's report as 
including several observations made by the examiner as to the 
appellant's then contemporaneous report.  These include the 
appellant's belief that agents of the FBI were "playing a 
game" with him by putting implants in his ears and hiding 
his file; his knowledge of what was found under the Great 
Pyramid; how he was informed that he was the almighty and of 
his guilt for not staying in Vietnam to kill people.  
However, none of this information is contained in the 
February 1980 report.  

Instead, the February 1980 report indicates, from the 
appellant's self-report, that he had been employed until 
recently and that he may have been seeking to establish 
himself as a writer.  As to his symptoms, the report 
indicates that the appellant had sleep impairment, 
nightmares, explosiveness, and paranoid ideation, but he was 
nonetheless self-assured and confident.  Although the 
examiner described the appellant's impairment as "moderately 
severe to severe," applicable regulation then provided that 
an examiner's classification of a disorder as "mild," 
"moderate," or "severe" was not dispositive of the degree 
of disability.  It was rather the report and the analysis of 
the symptomatology and the full consideration of the whole 
history of the disorder in question that was to be 
scrutinized.  See 38 C.F.R. § 4.130 (1979).  
Because the appellant's fundamental contention is merely that 
the evidence supported one evaluation over another, he has 
not alleged clear and unmistakable error.  Fugo, supra.  

However, the Board has carefully considered the evidence of 
record at the time of the April 1993 rating decision, and 
finds it to contain clear and unmistakable error that 
warrants a partial grant of the benefit sought.  As noted 
above, the RO then assigned a 50 percent disability 
evaluation, effective February 1, 1993.  The Board observes 
in this regard that the rating action was apparently 
generated as a result of the appellant's application for a 
total disability evaluation based upon individual 
unemployability, which was received on January 13, 1993.  

In addition to the evidence previously of record, the RO had 
for review a March 1993 VA psychiatric examination.  Among 
its significant findings, it was noted that the appellant had 
not been employed since 1988.  The appellant then reported 
that he last worked for one of his relatives in a demolition 
company and that he had voluntarily left that position after 
"pistol whipping" a fellow employee with the weapon he 
carried because parties unknown were mistreating him.  The 
appellant also reported that he could not sleep without 
medication and that he fantasized about killing federal 
agents and persons of Oriental extraction.  He also reported 
that there were periods when he would remain awake for three 
to four days at a time, and he would then begin loading his 
personal weapons.  

It was also during this examination that the appellant 
reported dreaming of the individual who informed him that he 
was the deity; that he knew of a cure for AIDS; that his ears 
were implanted with a device by the FBI; and that he had the 
ability to predict airline catastrophes.  While the appellant 
was diagnosed to have bipolar affective disorder with 
psychotic features, his previously diagnosed paranoid 
schizophrenia was not ruled out.  

Although the appellant's disorder was then assigned a 50 
percent disability rating, the March 1993 VA examination 
indicated that the appellant was actively psychotic as 
manifested by several particulars.  In particular, apparently 
because of these symptoms, the appellant assaulted a co-
worker with a firearm he carried due to paranoid ideation.  
It cannot be said in these circumstances that the appellant's 
disorder was of "considerable," as opposed to "severe" 
impairment in social and industrial adaptability.  His 
disability thus warranted the assignment of a 70 percent 
rating.  See 38 C.F.R. § 4.131, General Rating Formula for 
Psychotic Disorders (1993).    

Under then applicable regulation, in cases where the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful employment, the mental disorder was to 
be assigned a 100 percent schedular evaluation. 38 C.F.R. § 
4.16 (c) (1993).

The Board finds that the foregoing regulatory provision 
should be applied in this matter.  At the time of the 
appellant's January 1993 claim, his service-connected 
psychiatric disorder met the criteria for the assignment of a 
70 percent rating.  Because it precluded him from securing or 
following a substantially gainful employment, a 100 percent 
disability evaluation should have been assigned, and the 
claim will be granted on this basis.   

Because the Board is granting a 100 percent schedular 
evaluation on the basis of clear and unmistakable error in 
the February 1993 rating decision, the issue relative to 
entitlement to a date earlier than August 1994 for a 100 
percent disability evaluation for schizophrenia is moot.  
Indeed, through his representative, the appellant argued that 
a total disability rating should have been assigned effective 
February 1993.  As a 100 percent rating effective January 13, 
1993 is assigned by this decision, the appellant's further 
contention warrants no discussion.



ORDER

Clear and unmistakable error was not present in the February 
1979 and February 1980 rating decisions, and to that extent 
the appeal is denied. 

Clear and unmistakable error having been found in the April 
1993 rating decision, a 100 percent disability evaluation is 
assigned for paranoid type schizophrenia, effective January 
13, 1993.   


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

